Citation Nr: 1114021	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of stress fractures of both legs.

2.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from August 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a January 1993 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for status post bilateral leg stress fracture, and assigned a 0 percent (non-compensable) rating, effective from June 1992.  The Board notes that this matter was remanded by the Board, in April 1997, February 2000, July 2003, March 2005, and May 2007, for various reasons, including to correct procedural and due process deficiencies and to conduct further evidentiary development.  At this point, the Board is satisfied that there has been substantial compliance with the remand directives set out in each of the aforementioned Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  In February 2010, the Board issued a decision in this matter.  The record reflects that the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a joint motion for remand, which the Court then granted by Order and Mandate dated in October 2010.  

As noted in the prior Board decision, which has since been vacated, in April 2009, the Veteran raised contentions to the effect that service connection is warranted for bilateral tarsal tunnel syndrome.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) or certified to the Board on appeal, nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  Therefore, the issue is again referred to the AOJ for appropriate action.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The Board notes that recently and subsequent to the February 2010 Board decision, the Veteran has submitted his own personal statements as well as medical treatment records regarding low back, knee, and hand complaints and his psychiatric condition.  It is unclear as to the status of these issues, and whether there may be pending claims.  The record reflects that by March 2005 decision, the Board denied service connection for residuals of a back injury.  In addition, by March 2006 rating decision, the RO denied service connection for paranoid schizophrenia and for arthralgia of multiple joints (right ankle condition).  However, as recently as April 2009, it appears that the Appeals Management Center (AMC) was conducting development on some of these issues.  Thus, while it is clear that these matters are not properly before the Board at this time but it is unclear as to the exact status of these issues, they are referred to the AOJ for appropriate action, if any.  

Finally, in light of the Court Order granting the joint motion for remand, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the joint motion for remand, the parties agreed that the Board erred in failing to ensure that VA satisfied its statutory duty to assist as it did not obtain the Veteran's records from the Social Security Administration (SSA).  The parties noted that the Board acknowledged the Veteran was in receipt of SSA disability benefits, but that the nature of the disability was not identified.  The parties indicated that it was unknown what disability or disabilities had been recognized by the SSA, and that there was a reasonable possibility that SSA records would be relevant to the Veteran's claim.  Accordingly, the parties concluded that the claim should be remanded for VA to obtain the Veteran's SSA records.  Golz v. Shinseki, 590 F.3d. 1317 (Fed. Cir. 2010).

In light of the joint motion for remand and since the Veteran's SSA records may contain information pertinent to his claim on appeal, an attempt to secure such records from the SSA must be made.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In addition, as noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  In light of the Rice v. Shinseki, supra, decision, and the fact that the Veteran has not received appropriate notice regarding this issue, the Board finds that this matter must be remanded to the RO for further development.

Finally, the Board notes that since the now vacated February 2010 Board decision was issued, the Veteran has submitted multiple documents - including his statements and medical evidence.  As this matter must be remanded for reasons stated above, and since the Veteran did not submit a waiver along with these statements and  treatment records, this evidence must be referred to the AOJ for consideration in the first instance.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all SSA records for the Veteran - to include any records regarding any claim made by the Veteran and any medical records relied upon to make any decision.

2.  Ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim for a TDIU rating.

3.  After the above is completed, as well as any other development deemed necessary, adjudicate the claims.  If any decision is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case, allow for an appropriate period of time for response, and then return the case to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

